              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICTOF MISSOURI
                           CENTRAL DIVISION

UNITED STATES OF AMERICA,                       )
         Plaintiff,                             )
                                                )
v.                                              )   Case No. 2:18-cv-04177-NKL
                                                )
FOURTEEN MISCELLANEOUS                          )
FIREARMS,                                       )
                                                )
MISCELLNEOUS ROUNDS OF                          )
AMMUNITION,                                     )
                                                )
               Defendants.                      )

                                  STATUS REPORT

         COMES NOW Defendants and claimant Robert E. Bacon, by and through

counsel Brydon Swearengen & England P.C. and file this status report pursuant to

order of the court entered September 5, 2018 (D.E. 5). Defendants and claimant

state:

1.       The United States of America has filed its Complaint for Forfeiture in the

         above-styled case seeking the forfeiture of firearms and ammunition seized

         on or about May 4, 2018.

2.       No criminal charges have been filed in connection with the forfeiture of the

         firearms and ammunition seized on or about May 4, 2018; however, there

         have been discussions with Mr. Jim Lynn, Assistant United States Attorney



                                            1
      regarding a disposition. Mr. Lynn has advised that he has been unable to

      prepare the documents because of other commitments.

3.    The continuation of the forfeiture proceeding will burden the right of the

      claimant against self-incrimination in the related investigation or case.

4.    Continuation of the court’s stay order is requested.

5.    Claimant further requests that the court enter an order to preserve the value

      of the property and protect the claimant’s rights pursuant to 18 U.S.C.

      §981(g)(6).

      WHEREFORE, Defendants and claimant Robert Bacon pray that the Court

enter its Order continuing the stay of the forfeiture action, entering its order to

preserve the value of the property and protect claimant’s rights, and for such other

relief as the court deems just and proper in the interest of justice.

                                  Respectfully submitted,

                                  BRYDON SWEARENGEN & ENGLAND P.C.
                                  By:

                                   /s/ Scott A. Hamblin
                                  Scott A. Hamblin              #48704
                                  312 East Capitol Avenue
                                  P. O. Box 456
                                  Jefferson City, Missouri 65102-0456
                                  Phone: (573) 635-7166
                                  Fax: (573) 635-3847 (facsimile)
                                  Email: scotthamblin@brydonlaw.com
                                  Attorney for Defendants and Claimant



                                            2
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was sent by
electronic case filing to all counsel of record on this 10th day of December, 2018.


                                  /s/ Scott A. Hamblin




                                         3
